Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
2.	Claim(s) 1-9, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Pomestchenko 2018/0208762).
Regarding Claim(s) 1-2; Pomestchenko discloses a composite (as set forth by the abstract which discloses a composite including electrically conductive thermoplastic polyesters) comprising: a cooling system (whereas para’s 0076 and 0136-0138 discloses the electrically conductive thermoplastic composite may include heat sinks); an electrical and/or electronic component generating heat during operation and having a surface (as further set forth by para.’s 0002-0003—wherein the electrically conductive thermoplastic composite form printable electronics or power sources directly incorporated into functional printed devices; wherein para. 0113 disclosed the functional printed device is an electronic device; and para.’s 0136-0138 discloses the electrically conductive thermoplastic composite(s) are 3D printed into conductive circuits and pathways that may be imbedded in a casing which create and constitutes at least a surface of semiconductor laser diodes, cellular phones, ion batteries, capacitors, or antennae (RFID tags) etc and each of the printed conductive pathways may be printed together as a final component); and a set of chemical bonds joining the cooling system to the surface and transmitting heat from the surface to the cooling system (whereas the composites printed together as a final component constitutes atleast a heat sink printed on the surface of the electronic device—as set forth by para. 0138 in which a thermoplastic polymer of the heat sink necessitates heat transfer from an electrically conductive surface of the electronic device which is uniformly distributed in the thermoplastic—as further set forth by the abstract; wherein the successive layers thereof—para. 0003 are covalently bonded atoms or layers—as set forth by para. 0059); wherein the set of chemical bonds includes covalent bonds and Van der Waals bonds-claim 2 (as set forth by para. 0059 and/or otherwise disclosed by para. 0047-0052—whereas the crystalline arrangement is a stack-like arrangement or stacked carbon nanotubes or graphene layers of honeycomb like crystalline structure of the composite are covalent bonds that are weakly bound by Van der Waals forces).

Regarding Claim 3; Pomestchenko discloses the composite as claimed in claim 1, wherein the set of chemical bonds comprise polar bonds constructed via functional groups comprising at least one polarizing functional group selected from the group consisting of: a nitrogen-containing functional groups (polar bonds--as constituted by the covalent bonds-as set forth by para.’s 0053 and/or 0059).  

Regarding Claim 4; Pomestchenko discloses the composite as claimed in any of claim 1, obtained by additive manufacturing (via 3D printing--as set forth by para. 0138).  

Regarding Claim 5; Pomestchenko discloses the composite as claimed in the preceding claim 4, wherein the surface of the electrical and/or electronic component serves as a print bed and the cooling system is constructed by means of 3D printing (as set forth by para. 0138).  

Regarding Claim 6; Pomestchenko discloses the composite as claimed in the preceding claim 4, wherein the cooling system comprises a print material including at least one reactive group selected from the group consisting of: halogen/halide such as fluorine, chlorine, bromine, iodine atom; pseudohalogen/pseudohalide such as ester group (as set forth by para. 0042) 

Regarding Claim 7; Pomestchenko discloses the composite as claimed in claim 6, wherein the reactive groups are printed in the form of organometallic compounds (as constituted by the compounds having carbon and metal).  

Regarding Claim 8; Pomestchenko discloses the composite as claimed in claim 7, wherein at least one organometallic compound is present, for example, in the form of a complex-type compound with one or more ligands (as constituted by the nanoscopic titanium dioxide—para.’s 0002 and 0071 which acts as a ligand or receptor).  

Regarding Claim 9; Pomestchenko discloses the composite as claimed in claim 8, wherein the complex-type compound comprises a central atom selected from the group consisting of silicon, aluminum, zirconium, and titanium (as set forth by—para. 0071).  

Regarding Claim 12; Pomestchenko discloses the composite as claimed in claim 4, wherein the additive manufacturing includes printable compounds comprising pastes or a dispersion (paste--as further set forth by para. 0060 or dispersion—as set forth by para.  0073 or 0080).  

Regarding Claim 13; Pomestchenko discloses the composite as claimed in claim 4, wherein the additive manufacturing includes printable compounds comprising a pure form or in a mixture with a solvent (as set forth by para. 0073).  

Regarding Claim 14; Pomestchenko discloses the composite as claimed in claim 4, wherein the additive manufacturing includes printable compounds comprising thermally conductive particles, for example those that are based on metals (as already set forth).  

Regarding Claim 16; Pomestchenko discloses the composite as claimed in either of claim 1, further comprising a filler of particles in platelet form, rod form and/or bead form (as respectively set forth by para.’s 0002, 0060 and 0071).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10-11, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Pomestchenko 2018/0208762).
Regarding Claim 10; Pomestchenko discloses the composite as claimed in claim 1, as suggested further comprising "waterglasses" (as constituted by hydrous magnesium silicate—para. 0071.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydrous magnesium silicate using a sodium silicate which denotes a waterglass since it was known in the art that a uniform distribution of the conductive metal in the composite to achieve desired physical, mechanical, and chemical properties of electrically conductive network.  Going further, ‘**waterglasses for construction of the composite**’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.

Regarding Claim 11; Pomestchenko discloses the composite as claimed in claim 10, wherein the composite is constructed using waterglasses comprising, for example, 
Regarding Claim 17; Pomestchenko discloses the composite as claimed in any of claim 16, except, explicitly wherein the filler is present in an amount of 20% to 70% by volume of a, material to be printed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the volume of the filler in an amount of atleast 20% by volume so as to achieve desired volumetric resistivity of the polymer composite allowing for enhanced control of electrostatic dissipation thereof, as suggested by para. 0113, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Response to Arguments
5.	Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive.  Regarding Claim 1; the applicant has amended the claim to assert the chemical bonds are covalent bonds.  However, the applicant has failed to address the chemical bonds as already rejected by Pomestchenko, which already discloses the chemical bonds joining the cooling system to the surface of the electronic component are covalently bonded as already set forth (whereas the composites printed together as a final article constitutes atleast a heat sink printed on a surface of the electronic device—as set forth by para. 0138; wherein the successive layers thereof—para. 0003 are covalently bonded atoms or layers—as set forth by para. 0059).  The office hereby notes that the applicant has not addressed the citation relative to the asserted structure and has otherwise only made a general allegation on page 5 that that Pomestchenko .

Conclusion
6.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.